Exhibit 10.1

 

Execution Version

 

Sanchez Energy Corporation

 

$850,000,000 6.125% Senior Notes due 2023

 

Purchase Agreement

 

June 13, 2014

 

RBC Capital Markets, LLC

Credit Suisse Securities (USA) LLC

as Representatives of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o RBC Capital Markets, LLC

200 Vesey Street, 12th Floor

New York, New York 10281

 

Ladies and Gentlemen:

 

Sanchez Energy Corporation, a Delaware corporation (the “Company”) proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representatives (the
“Representatives”), $850 million principal amount of its 6.125% Senior Notes due
2023 (the “Notes”).  The Notes will be issued pursuant to an Indenture to be
dated as of June 27, 2014 (the “Indenture”), among the Company, the guarantors
listed in Schedule 2 hereto (the “Guarantors” and, together with the Company,
the “Issuers”) and U.S. Bank National Association, as trustee (the “Trustee”),
and will be guaranteed on a senior basis by each of the Guarantors (the
“Guarantees” and, together with the Notes, the “Securities”).

 

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Issuers have prepared a preliminary offering
memorandum dated June 11, 2014 (the “Preliminary Offering Memorandum”), and will
prepare an offering memorandum dated the date hereof (the “Offering Memorandum”)
setting forth information concerning the Company and the Securities. Copies of
the Preliminary Offering Memorandum have been, and copies of the Offering
Memorandum will be, delivered by the Company to the Initial Purchasers pursuant
to the terms of this Agreement.  The Company hereby confirms that it has
authorized the use of the Preliminary Offering Memorandum, the other Time of
Sale Information (as defined below) and the Offering Memorandum in connection
with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement.  Unless stated to the contrary, any
references herein to the terms “Preliminary Offering Memorandum”, “Time of Sale
Information” and “Offering Memorandum” shall be deemed to refer to and include
any information filed under the Securities Exchange Act of 1934, as amended
(together with the rules and regulations of the Securities and Exchange
Commission (the “Commission”) promulgated thereunder, the “Exchange Act”), prior
to the Time of Sale (as defined herein) and incorporated

 

--------------------------------------------------------------------------------


 

by reference therein, and any references herein to the terms “amend”,
“amendment” or “supplement” with respect to the Offering Memorandum shall be
deemed to refer to and include any information filed under the Exchange Act
subsequent to the Time of Sale that is incorporated by reference therein.  All
references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” (or other references of
like import) in the Time of Sale Information (including the Preliminary Offering
Memorandum) or Offering Memorandum shall be deemed to mean and include all such
financial statements and schedules and other information which are incorporated
by reference in the Time of Sale Information or Offering Memorandum, as the case
may be. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Preliminary Offering Memorandum.

 

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Preliminary Offering Memorandum, as supplemented and amended by
the written communications listed on Annex A hereto (collectively, the “Time of
Sale Information”), shall have been prepared.

 

Proceeds from the issuance of the Securities will be used to, among other
things, finance the proposed acquisition (the “Catarina Acquisition”) of oil and
natural gas producing properties (the “Catarina Properties”) from SWEPI LP and
Shell Gulf of Mexico Inc., subsidiaries of Royal Dutch Shell plc pursuant to the
Purchase and Sale Agreement (the “Purchase and Sale Agreement”) dated as of
May 21, 2014.

 

Concurrently with the closing of the Catarina Acquisition, the Company expects
to amend and restate its Amended and Restated Credit Agreement (as amended,
restated, modified, renewed, refunded, replaced or refinanced from time to time,
the “Credit Facility” and, together with all other documents related to such
Credit Facility, the “Credit Documents”) dated as of May 31, 2013, with the
lenders party thereto, Royal Bank of Canada as the administrative agent, Capital
One, National Association as the syndication agent and RBC Capital Markets as
sole lead arranger and sole book-runner.

 

The issuance and sale of the Notes (including the Guarantees), the consummation
of the Catarina Acquisition, the amendment and restatement of the Credit
Facility and the payment of transaction costs are collectively referred to
herein as the “Transactions”.

 

Holders (including subsequent transferees) of the Securities will have the
registration rights under the registration rights agreement (the “Registration
Rights Agreement”), among the Issuers and the Initial Purchasers, to be dated
the Closing Date.  Under the Registration Rights Agreement, the Issuers will
agree to (i) file with the Commission (a) a registration statement under the Act
(the “Exchange Offer Registration Statement”) relating to a new issue of debt
securities of the Company (the “Exchange Notes”), guaranteed by the Guarantors,
to be offered in exchange for the Notes and the Guarantees thereof (the
“Exchange Offer”) and issued under the Indenture or an indenture substantially
identical to the Indenture and/or (b) under certain circumstances set forth in
the Registration Rights Agreement, a shelf registration statement pursuant to
Rule 415 under the Act (the “Shelf Registration Statement” relating to the
resale by certain holders of the Notes and the Guarantees thereof, (ii) to use
commercially reasonable efforts to cause the Exchange Offer Registration
Statement and, if applicable, the Shelf Registration Statement to be declared
effective and (iii) to consummate the Exchange Offer, all within the time
periods specified in the Registration Rights Agreement.

 

2

--------------------------------------------------------------------------------


 

To the extent the Acquisition does not close on the Closing Date, the Company
will enter into an escrow agreement (the “Escrow Agreement”) with the Trustee
and U.S. Bank National Association, as escrow agent (the “Escrow Agent”),
pursuant to which the net proceeds of the offering of the Securities will be
placed in an escrow account (the “Escrow Account”). Funds held in the Escrow
Account will be held in accordance with the terms and provisions set forth in
the Escrow Agreement, and released in accordance with the conditions set forth
therein, as described in the Time of Sale Information and the Offering
Memorandum.

 

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:

 

1.                                      Purchase and Resale of the Notes.  (a) 
The Issuers agree to issue and sell the Notes (including the Guarantees) to the
several Initial Purchasers as provided in this Agreement, and each Initial
Purchaser, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, agrees, severally
and not jointly, to purchase from the Company the respective principal amount of
Notes (including the Guarantees) set forth opposite such Initial Purchaser’s
name in Schedule 1 hereto at a price equal to 97.75% of the principal amount
thereof plus accrued interest from June 27, 2014 to the Closing Date.  The
Issuers will not be obligated to deliver any of the Notes (including the
Guarantees) except upon payment for all the Notes (including the Guarantees) to
be purchased as provided herein.

 

(b)                                 The Issuers understand that the Initial
Purchasers intend to offer the Securities for resale on the terms set forth in
the Time of Sale Information.  Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

(i)                                     it is a qualified institutional buyer
within the meaning of Rule 144A under the Securities Act (a “QIB”) and an
accredited investor within the meaning of Rule 501(a) under the Securities Act;

 

(ii)                                  it has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D under the Securities Act
(“Regulation D”) or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act; and

 

(iii)                               it has not solicited offers for, or offered
or sold, and will not solicit offers for, or offer or sell, the Securities as
part of their initial offering except:

 

(A)                               within the United States to persons whom it
reasonably believes to be QIBs in transactions pursuant to Rule 144A under the
Securities Act (“Rule 144A”) and in connection with each such sale, it has taken
or will take reasonable steps to ensure that the purchaser of the Securities is
aware that such sale is being made in reliance on Rule 144A; or

 

(B)                               in accordance with the restrictions set forth
in Annex C hereto.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Each Initial Purchaser acknowledges and
agrees that the Issuers and, for purposes of the opinions to be delivered to the
Initial Purchasers pursuant to Sections 6(f) and 6(g), counsel for the Issuers
and counsel for the Initial Purchasers, respectively, may rely upon the accuracy
of the representations and warranties of the Initial Purchasers, and compliance
by the Initial Purchasers with their agreements, contained in paragraph
(b) above (including Annex C hereto), and each Initial Purchaser hereby consents
to such reliance.

 

(d)                                 The Issuers acknowledge and agree that the
Initial Purchasers may offer and sell Securities to or through any affiliate of
an Initial Purchaser in the manner contemplated by the Time of Sale Information
and the Offering Memorandum and that any such affiliate may offer and sell
Securities purchased by it to or through any Initial Purchaser.

 

(e)                                  The Issuers acknowledge and agree that the
Initial Purchasers and the Representatives are acting solely in the capacity of
an arm’s length contractual counterparty to the Issuers with respect to the
offering of Securities contemplated hereby (including in connection with
determining the terms of the offering) and not as financial advisors or
fiduciaries to, or agents of, the Company, the Guarantors or any other person. 
Additionally, neither the Representatives nor any other Initial Purchaser is
advising the Company, the Guarantors or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.  The Company
and the Guarantors shall consult with their own advisors concerning such matters
and shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and neither the
Representatives nor any other Initial Purchaser shall have any responsibility or
liability to the Issuers with respect thereto.  Any review by the
Representatives or any Initial Purchaser of the Company, the Guarantors, and the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Representatives or such Initial
Purchaser, as the case may be, and shall not be on behalf of the Company, the
Guarantors or any other person.

 

2.                                      Payment and Delivery.  (a)  Payment for
and delivery of the Securities will be made at the offices of Paul Hastings LLP
at 10:00 A.M., New York City time, on June 27, 2014 or at such other time or
place on the same or such other date, not later than the fifth business day
thereafter, as the Representatives and the Company may agree upon in writing. 
The time and date of such payment and delivery is referred to herein as the
“Closing Date.”

 

(b)                                 Payment for the Securities shall be made by
wire transfer in immediately available funds to the account(s) specified by the
Company to the Representatives (which shall be the Escrow Account to the extent
the Acquisition does not close on the Closing Date) against delivery to the
nominee of The Depository Trust Company, for the account of the Initial
Purchasers, of one or more global notes representing the Notes (collectively,
the “Global Note”), with any transfer taxes payable in connection with the sale
of the Securities to the Initial Purchasers duly paid by the Company.  The
Global Note will be made available for inspection by the Representatives not
later than 10:00 A.M., New York City time, on the business day prior to the
Closing Date.

 

3.                                      Representations and Warranties of the
Company and the Guarantors.  The Company and the Guarantors jointly and
severally represent and warrant to each Initial Purchaser that as of the date
hereof and as of the Closing Date (it being understood that (i) all
representations and

 

4

--------------------------------------------------------------------------------


 

warranties contained herein assume consummation of the Catarina Acquisition and
(ii) any representations and warranties contained herein with respect to the
Catarina Properties are made solely to the knowledge of the Issuers after due
inquiry) (references in this Section 3 to the “Offering Memorandum” are to
(x) the Time of Sale Information in the case of representations and warranties
made as of the date hereof and (y) the Offering Memorandum in the case of
representations and warranties made as of the Closing Date):

 

(a)                                 Preliminary Offering Memorandum, Time of
Sale Information and Offering Memorandum.  The Preliminary Offering Memorandum,
as of its date, did not, the Time of Sale Information, at the Time of Sale, did
not, and at the Closing Date, will not, and the Offering Memorandum, as of its
date (as amended or supplemented in accordance with Section 4(b), as applicable)
and as of the Closing Date, will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company and the Guarantors make no representation
or warranty with respect to any statements or omissions made solely in reliance
upon and in conformity with information relating to any Initial Purchaser
furnished to the Company in writing by such Initial Purchaser through the
Representatives expressly for use in the Preliminary Offering Memorandum, the
Time of Sale Information or the Offering Memorandum.

 

(b)                                 Additional Written Communications.  The
Issuers (including their agents and representatives, other than the Initial
Purchasers in their capacity as such) have not prepared, made, used, authorized,
approved or referred to and will not prepare, make, use, authorize, approve or
refer to any written communication that constitutes an offer to sell or
solicitation of an offer to buy the Securities (each such communication by the
Issuers or their agents and representatives (other than a communication referred
to in clauses (i), (ii) and (iii) below) an “Issuer Written Communication”)
other than (i) the Preliminary Offering Memorandum, (ii) the Offering
Memorandum, (iii) the documents listed on Annex A hereto, including a term sheet
substantially in the form of Annex B hereto, which constitute part of the Time
of Sale Information, and (iv) any electronic road show or other written
communications, in each case used in accordance with Section 4(c).  Each such
Issuer Written Communication, when taken together with the Time of Sale
Information, did not, and at the Closing Date will not, contain (i)  any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading and (ii) any information that conflicted,
conflicts or will conflict with the information contained in this Agreement;
provided that the Company makes no representation and warranty with respect to
any statements or omissions made in each such Issuer Written Communication
solely in reliance upon and in conformity with information relating to any
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representatives expressly for use in any Issuer Written
Communication. The documents incorporated or deemed to be incorporated by
reference in the Preliminary Offering Memorandum, the Time of Sale Information
and the Offering Memorandum at the time they were or hereafter are filed with
the Commission complied and will comply in all material respects with the
requirements of the Exchange Act (the “Incorporated Documents”).  Each such
Incorporated Document, when taken together with the Time of Sale Information,
did not as of the Time of Sale, and at the Closing Date will not, contain any
untrue statement of material fact or omit to state a material fact necessary in
order to make the statement therein, in light of the circumstances under which
they were made, not misleading.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Eligible for Resale.  The Securities are
eligible for resale pursuant to Rule 144A and there are no securities of the
Issuers that are listed on a national securities exchange registered under
Section 6 of the Exchange Act or that are quoted in a United States automated
interdealer quotation system of the same class within the meaning of Rule 144A
as the Securities.

 

(d)                                 Financial Statements.

 

(i)                                     The financial statements and the related
notes thereto included in each of the Preliminary Offering Memorandum, the Time
of Sale Information and the Offering Memorandum present fairly in all material
respects the financial position of the Company and its Subsidiaries (as defined
below) and the Catarina Properties as of the dates indicated and the results of
their operations and the changes in their cash flows for the periods specified;
such financial statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods covered and in compliance with Regulation S-X (“Regulation S-X”)
under the Exchange Act; the other financial information included in each of the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum has been derived from the accounting records of the Company and its
Subsidiaries and presents fairly the information shown thereby.

 

(ii)                                  The unaudited pro forma financial
statements (including the notes thereto) or other pro forma financial
information included in each of the Preliminary Offering Memorandum, the Time of
Sale Information and the Offering Memorandum (A) comply as to form in all
material respects with the applicable requirements of Regulation S-X, (B) have
been prepared in accordance with the Commission’s rules and guidelines with
respect to pro forma financial statements and (C) have been properly computed
and presented on the bases described therein.  The assumptions used in the
preparation of the pro forma financial statements and the other pro forma and
adjusted financial information included in the Offering Memorandum (including
“Adjusted EBITDA”) are reasonable, and the adjustments used therein are
appropriate to give effect to the transactions or circumstances referred to
therein.

 

(e)                                  No Material Adverse Change.  Since the date
of the most recent financial statements of the Company included in each of the
Time of Sale Information and the Offering Memorandum (i) other than in
connection with the Transactions or as described in the Time of Sale
Information, there has not been any material reduction in the capital stock or
material increase of long-term debt of the Company or any of the Guarantors, or
any dividend or distribution of any kind declared, set aside for payment, paid
or made by the Company on any class of capital stock other than in respect of
its outstanding shares of preferred stock described in the Time of Sale
Information and the Offering Memorandum, or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
business, properties, rights, assets, management, financial position, results of
operations of the Company and the Guarantors taken as a whole; (ii) other than
in connection with the Transactions or as described in the Time of Sale
Information, neither the Company nor any of the Guarantors has entered into any
transaction or agreement that is material to the Company and

 

6

--------------------------------------------------------------------------------


 

the Guarantors taken as a whole or incurred any liability or obligation, direct
or contingent, that is material to the Company and the Guarantors taken as a
whole; (iii) neither the Company nor any of the Guarantors has sustained any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority and (iv) there has not been any material
adverse change in the ability of the Company or the Guarantors to consummate the
Transactions on a timely basis, except as otherwise disclosed in the Time of
Sale Information.

 

(f)                                   Organization and Good Standing.  Attached
as Exhibit A is a true and complete list of each entity in which the Company has
a direct or indirect majority equity or voting interest (each, a “Subsidiary”
and, together, the “Subsidiaries”) and their jurisdictions of organization.  The
Company does not own or control, directly or indirectly, any corporation,
association or other entity other than the Subsidiaries. The Company and each of
the Guarantors have been duly organized and are validly existing and in good
standing under the laws of their respective jurisdictions of organization, are
duly qualified to do business and are in good standing in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified, in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect on the
business, properties, rights, assets, management, financial position, results of
operations of the Company and the Guarantors taken as a whole or on the
performance by the Company and the Guarantors of their obligations under the
Securities (a “Material Adverse Effect”).

 

(g)                                  Capitalization.  The Company has an
authorized capitalization as set forth in each of the Time of Sale Information
and the Offering Memorandum.  All of the issued and outstanding equity interests
of each Guarantor have been duly and validly authorized and issued, are fully
paid and non-assessable (except as non-assessability may be affected by
Section 18-607 and 18-804 of the Delaware Limited Liability Company Act), have
been issued in compliance with federal and state securities laws, were not
issued in violation of any preemptive, right of first refusal, or similar right
and, except as set forth in the Offering Memorandum, are owned, directly or
indirectly through Subsidiaries, by the Company free and clear of all liens
(other than security interests granted pursuant the Credit Documents).  Except
as set forth in the Offering Memorandum, there are no outstanding options,
warrants or other rights to acquire or purchase, or instruments convertible into
or exchangeable for, any equity interests of the Company or any of the
Guarantors.  No holder of any securities of the Company or any of the
Subsidiaries is entitled to have such securities (other than the Securities)
registered under any registration statement contemplated by the Registration
Rights Agreement.

 

(h)                                 Due Authorization.  The Company and each of
the Guarantors have full right, power and authority to execute and deliver this
Agreement, the Escrow Agreement, the Notes and the Indenture (including, with
respect to the Guarantors, when the Notes and Exchange Notes, as the case may
be, have been duly and validly authenticated in accordance with the terms of the
Indenture and, in the case of the Notes, duly and validly paid for by and
delivered to the Initial Purchasers in accordance with the terms of this
Agreement, the Guarantees) (collectively, the “Transaction Documents”) and to
perform their respective obligations hereunder and

 

7

--------------------------------------------------------------------------------


 

thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Transaction Documents and
the consummation of the transactions contemplated thereby has been duly and
validly taken.

 

(i)                                     The Indenture.  The Indenture has been
duly authorized by the Company and each of the Guarantors and, when duly
executed and delivered in accordance with its terms by each of the parties
thereto (assuming due authorization by the Trustee), will constitute a valid and
legally binding agreement of the Company and each of the Guarantors, enforceable
against the Company and each of the Guarantors in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability (collectively, the
“Enforceability Exceptions”). The Indenture, when executed and delivered, will
conform in all material respects to the description thereof in the Offering
Memorandum.

 

(j)                                    The Notes.  The Notes have been duly and
validly authorized for issuance and sale to the Initial Purchasers by the
Company, and when issued, authenticated in the manner provided for in the
Indenture and delivered by the Company against payment therefor by the Initial
Purchasers in accordance with the terms of this Agreement and the Indenture, the
Notes will be in the form contemplated by the Indenture and will be legally
binding and valid obligations of the Company, entitled to the benefits of the
Indenture and enforceable against the Company in accordance with their terms,
except as the enforcement thereof may be limited by the Enforceability
Exceptions.  The Notes, when issued, authenticated and delivered as provided
above, will conform in all material respects to the description thereof in the
Offering Memorandum.  The Exchange Notes have been, or on or before the Closing
Date will be, duly and validly authorized for issuance by the Company, and when
issued, authenticated in the manner provided for in the Indenture and delivered
by the Company in accordance with the terms of the Registration Rights
Agreement, the Exchange Offer and the Indenture, the Exchange Notes will be in
the form contemplated by the Indenture and will be legally binding and valid
obligations of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by the Enforceability Exceptions.

 

(k)                                 The Guarantees.  The Guarantees have been
duly and validly authorized by each of the Guarantors and, when the Notes are
issued, authenticated in the manner provided for in the Indenture and delivered
by the Company against payment by the Initial Purchasers in accordance with the
terms of this Agreement and the Indenture, will be evidenced by the Indenture as
contemplated by the Indenture and will be legally binding and valid obligations
of the Guarantors, entitled to the benefits of the Indenture, enforceable
against each of them in accordance with their terms, except that enforceability
thereof may be limited by the Enforceability Exceptions.  The Guarantees, when
the Notes are issued, authenticated and delivered, will conform in all material
respects to the description thereof in the Offering Memorandum. The guarantees
of the Exchange Notes have been, or on or before the Closing Date will be, duly
and validly authorized by each of the Guarantors and, when the Exchange Notes
are issued, authenticated in the manner provided for in the Indenture and
delivered in accordance with the terms of the Registration Rights Agreement, the
Exchange Offer and the Indenture, will be evidenced by the Indenture as
contemplated by the Indenture and will be legally binding and valid obligations
of the Guarantors, entitled to the benefits of the Indenture, enforceable
against each of them in accordance with their terms, except that enforceability
thereof may be limited by the Enforceability Exceptions.

 

8

--------------------------------------------------------------------------------


 

(l)                                     Purchase Agreement.  This Agreement has
been duly authorized, executed and delivered by the Company and each of the
Guarantors.

 

(m)                             Registration Rights Agreement.  The Registration
Rights Agreement has been duly and validly authorized by each Issuer and, when
duly executed and delivered by the Issuers (assuming the due authorization,
execution and delivery thereof by the Initial Purchasers), will constitute a
valid and legally binding obligation of each such Issuer, enforceable against it
in accordance with its terms, except that (A) the enforcement thereof may be
limited by the Enforceability Exceptions and (B) any rights to indemnity or
contribution thereunder may be limited by federal and state securities laws and
public policy considerations.  The Registration Rights Agreement, when executed
and delivered, will conform in all material respects to the description thereof
in the Offering Memorandum.

 

(n)                                 Escrow Agreement. The Escrow Agreement has
been duly authorized by the Company and, if and when duly executed and delivered
in accordance with its terms by each of the parties thereto (assuming due
authorization by the Trustee and the Escrow Agent), will constitute a valid and
legally binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as enforceability thereof may be limited by
the Enforceability Exceptions. The Escrow Agreement, if and when executed and
delivered, will conform in all material respects to the description thereof in
the Offering Memorandum.

 

(o)                                 Descriptions of the Transaction Documents. 
Each Transaction Document conforms in all material respects to the description
thereof contained in each of the Time of Sale Information and the Offering
Memorandum.

 

(p)                                 No Violation or Default.  None of the
Company or any of the Guarantors is (i) in violation of its charter or by-laws
or similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of the Guarantors is a party or by which
the Company or any of the Guarantors is bound or to which any of the properties,
rights or assets of the Company or any of the Guarantors is subject; or (iii) in
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority, except, in the
case of clauses (ii) and (iii) above, for any such default or violation that
would not, individually or in the aggregate, have a Material Adverse Effect.

 

(q)                                 No Conflicts.  None of the execution,
delivery and performance by the Company and each of the Guarantors of each of
the Transaction Documents to which each is a party, the issuance and sale of the
Securities (including the Guarantees) and the consummation of the Transactions
to be consummated on or after the date hereof and each of the transactions
contemplated by the Transaction Documents will (i) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any properties, rights or assets of

 

9

--------------------------------------------------------------------------------


 

the Company or any of the Guarantors pursuant to, any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which the Company
or any of the Guarantors is a party or by which the Company or any of the
Guarantors is bound or to which any of the properties, rights or assets of the
Company or any of the Guarantors is subject (other than any lien or encumbrance
created or imposed pursuant to the collateral documents relating to the Credit
Facility), (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of the
Guarantors or (iii) assuming the accuracy of the representations and warranties
of the Initial Purchasers contained in Section 1(b) (including Annex C hereto)
and their compliance with their agreements set forth therein, result in the
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority, except, in the
case of clauses (i) and (iii) above, for any such conflict, breach, violation,
default, lien, charge or encumbrance that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(r)                                    No Consents Required.  Assuming the
accuracy of the representations and warranties of the Initial Purchasers in
Section 1(b) of this Agreement (including Annex C hereto) and their compliance
with their agreements set forth therein, no consent, approval, authorization,
order, registration or qualification of or with any court or arbitrator or
governmental or regulatory authority is required for the execution, delivery and
performance by the Company and each of the Guarantors of each of the Transaction
Documents to which each is a party, the issuance and sale of the Notes
(including the Guarantees), and the consummation of the Transactions to be
consummated on or after the date hereof and each of the transactions
contemplated by the Transaction Documents, except for such consents, approvals,
authorizations, orders and registrations or qualifications (i) as may be
required under applicable state or foreign securities laws in connection with
the purchase and resale of the Securities by the Initial Purchasers, (ii) that
have been obtained, (iii) as required under the Securities Act, the Exchange Act
or the securities laws of the several states of the United States and any
foreign jurisdictions with respect to the Issuers’ obligations under the
Registration Rights Agreement, or (iv) such other consents, approvals,
authorizations, orders and registrations or qualifications the failure of which
to obtain would not, individually or in the aggregate, have a Material Adverse
Effect.

 

(s)                                   Legal Proceedings.  Except as described in
each of the Time of Sale Information and the Offering Memorandum, there are no
legal, governmental or regulatory investigations, actions, suits or proceedings
(including, without limitation, with respect to any actual or alleged exposure
to asbestos or any other hazardous or toxic substances or wastes, pollutants or
contaminants) pending to which the Company or any of the Guarantors is or may be
a party or to which any property of the Company or any of the Guarantors is or
may be the subject that, individually or in the aggregate, if determined
adversely to the Company or any of the Guarantors, could reasonably be expected
to have a Material Adverse Effect; and no such investigations, actions, suits or
proceedings are to the best knowledge of the Company and each of the Guarantors,
threatened or contemplated by any governmental or regulatory authority or by
others.

 

(t)                                    Independent Accountant.  The public
accounting firm, who has certified certain financial statements of the Company
and its Subsidiaries and the Catarina Properties, is an independent public
accountant with respect to the Company and its Subsidiaries within the meaning
of Rule 101 of the Code of Professional Conduct of the American Institute of
Certified Public Accountants and its interpretations and rulings thereunder.

 

10

--------------------------------------------------------------------------------


 

(u)                                 Title to Real and Personal Property.  The
Company and the Guarantors own, lease or license all real and personal property
that are material to the respective businesses of the Company and the Guarantors
except such as would not, individually or in the aggregate, have a Material
Adverse Effect.  The Company and the Guarantors have good and marketable title
to all real property owned by them and good title to all personal property owned
by them, in each case free and clear of all liens, encumbrances, claims and
defects and imperfections of title except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Guarantors, (ii) secure the Credit Facility, (iii) are described
in the Offering Memorandum, (iii) permitted by the Indenture and Credit Facility
or (iv) could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

(v)                                 Title to Intellectual Property.(i) The
Company and the Guarantors own or possess adequate rights to use all material
patents, patent applications, trademarks, service marks, trade names, trademark,
trade name, and service mark registrations and applications thereof, copyrights,
domain names, licenses and know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures) and all other U.S. and foreign intellectual property rights
(collectively, “Intellectual Property”) necessary for the conduct of their
respective businesses; (ii) to the knowledge of the Company and the Guarantors,
the conduct of their respective businesses does not infringe, misappropriate, or
otherwise violate in any material respect any Intellectual Property rights of
others; (iii) the Company and the Guarantors have not received any written
notice alleging or threatening any claim of infringement, misappropriation, or
other violation of any Intellectual Property rights of others; and (iv) to the
best knowledge of the Company and the Guarantors, the Intellectual Property
owned by the Company and the Guarantors is not being infringed, misappropriated
or otherwise violated by any third party, except where such lack of ownership or
possession, infringement, misappropriation or violation could not reasonably be
expected to have a Material Adverse Effect.

 

(w)                               No Undisclosed Relationships.  No
relationship, direct or indirect, exists between or among the Company or its
Subsidiaries, on the one hand, and the directors, officers, stockholders or
other affiliates of the Company or any of its Subsidiaries, on the other, that
would be required by the Securities Act to be described in a registration
statement to be filed with the Commission and that is not so described in each
of the Time of Sale Information and the Offering Memorandum. There are no
outstanding loans, advances (except advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company or any
affiliate of the Company to or for the benefit of any of the officers or
directors of the Company or any affiliate of the Company or any of their
respective family members and no such loans, advances or guarantees violate the
Sarbanes Oxley Act (as defined below).

 

(x)                                 Investment Company Act.  None of the Company
or any of its Subsidiaries is, and after giving effect to the offering and sale
of the Securities and the application of the proceeds thereof as described in
each of the Time of Sale Information and the Offering Memorandum none of them
will be, an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder.

 

11

--------------------------------------------------------------------------------


 

(y)                                 No Event of Default.  No event of default
exists under any contract, indenture, mortgage, loan agreement, note, lease or
other agreement or instrument constituting Indebtedness (as defined in the
Indenture) of the Company or any of the Guarantors.

 

(z)                                  Taxes.  The Company and the Guarantors have
paid all federal, state, local and foreign taxes and filed all tax returns
required to be paid or filed through the date hereof; and there is no tax
deficiency that has been, or could reasonably be expected to be, asserted
against the Company or any of the Guarantors or any of their respective
properties or assets, except such failure to pay or file or deficiencies that
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

 

(aa)                          Licenses and Permits.  The Company and the
Guarantors possess all licenses, sub-licenses, certificates, permits and other
authorizations issued by, and have made all declarations and filings with, the
appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in each of
the Time of Sale Information and the Offering Memorandum, except where the
failure to possess or make the same would not, individually or in the aggregate,
have a Material Adverse Effect; and neither the Company nor any of the
Guarantors has received notice of any revocation or modification of any such
license, sublicense, certificate, permit or authorization or has any reason to
believe that any such license, certificate, permit or authorization will not be
renewed in the ordinary course, except as would not have a Material Adverse
Effect.

 

(bb)                          No Labor Disputes.  No labor disturbance by or
dispute with employees of the Company or any of the Guarantors exists or, to the
best knowledge of the Company and each of the Guarantors, is contemplated or
threatened, and neither the Company nor any Guarantor is aware of any existing
or imminent labor disturbance by, or dispute with, the employees of any of the
Company’s or any of the Guarantors’ principal suppliers, contractors or
customers, except as would not have a Material Adverse Effect.  None of the
Company or any of the Guarantors has received any notice of cancellation or
termination with respect to any collective bargaining agreement to which it is a
party.

 

(cc)                            Compliance with Environmental Laws. (i) Except
as referenced in each of the Time of Sale Information and the Offering
Memorandum:  the Company and the Guarantors (x) are, and at all prior times
were, in compliance with any and all federal, state, local and foreign laws,
rules, regulations, requirements, decisions and orders relating to the
protection of human health or safety, the environment, natural resources,
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses, and (z) have not received written notice of any actual or potential
liability under or relating to any Environmental Laws, including for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, and have no knowledge of any
event or condition that would reasonably be expected to result in any such

 

12

--------------------------------------------------------------------------------


 

notice, and (ii) there are no costs or liabilities associated with Environmental
Laws of or relating to the Company or the Guarantors, except in the case of each
of (i) and (ii) above, for any such failure to comply, or failure to receive
required permits, licenses or approvals, or cost or liability, as would not,
individually or in the aggregate, have a Material Adverse Effect; and
(iii) except as referenced in each of the Time of Sale Information and the
Offering Memorandum or as would not, individually or in the aggregate have a
Material Adverse Effect, (x) there are no proceedings that are pending, or that
are known to be contemplated, against the Company or any of the Guarantors under
any Environmental Laws in which a governmental entity is also a party, (y) the
Company and the Guarantors are not aware of any issues regarding compliance with
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that could reasonably be expected to have a material effect on the
capital expenditures, earnings or competitive position of the Company and the
Guarantors, and (z) none of the Company and the Guarantors anticipates material
capital expenditures as a result of any Environmental Laws.

 

(dd)                          Compliance with ERISA.  Except as would not,
individually or in the aggregate, have a Material Adverse Effect, (i) each
employee benefit plan, within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), for which the
Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability other than a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA (each, a “Plan”) is in compliance with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred within the last six years with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption;
(iii) for each Plan that is subject to the funding rules of Section 412 of the
Code or Section 302 of ERISA, no failure to satisfy the “minimum funding
standard” or “minimum funding contribution” (as such terms are defined in
Section 412 or 430 of the Code or Section 302 of ERISA), whether or not waived,
has occurred or is reasonably expected to occur; (iv) no “reportable event”
(within the meaning of Section 4043(c) of ERISA) has occurred within the last
six years or is reasonably expected to occur; and (v) neither the Company nor
any member of the Controlled Group has incurred within the last six years, nor
reasonably expects to incur, any liability under Title IV of ERISA (other than
employer contributions and premiums to the PBGC, in the ordinary course and
without default) in respect of a Plan or in respect of any “multiemployer plan,”
within the meaning of Section 4001(a)(3) of ERISA.

 

(ee)                            Insurance.  Except as described in each of the
Time of Sale Information and the Offering Memorandum, the Company and the
Guarantors have insurance covering their respective properties, operations,
personnel and businesses, including business interruption insurance, which
insurance is in amounts and insures against such losses and risks as are
adequate, as reasonably determined by the Company, to protect the Company and
the Guarantors and their respective businesses; and none of the Company or any
of the Guarantors has (i) received written notice from any insurer or agent of
such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

 

13

--------------------------------------------------------------------------------


 

(ff)                              No Unlawful Payments.  None of the Company or
any of its Subsidiaries nor, to the knowledge of the Company and each of the
Guarantors, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its Subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

 

(gg)                            Compliance with Money Laundering Laws.  The
operations of the Company and its Subsidiaries are and have been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any of its Subsidiaries with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company and
each of the Guarantors, threatened.

 

(hh)                          Compliance with OFAC.  None of the Company or any
of its Subsidiaries or, to the knowledge of the Company and each of the
Guarantors, any director, officer, agent, employee or affiliate of the Company
or any of its Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any Guarantor, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

 

(ii)                                  Compliance with USA Patriot Act.  In
accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company and the Guarantors, which information may include
the name and address of their respective clients, as well as other information
that will allow the Initial Purchasers to properly identify their respective
clients.

 

(jj)                                Solvency.  On and immediately after the
Closing Date, the Company and the Guarantors (after giving effect to the
Transactions to be consummated on or after the date hereof and the other
transactions related thereto as described in each of the Time of Sale
Information and the Offering Memorandum) will be Solvent.  As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market value (or present fair saleable value) of
the assets of the Company and the Guarantors are not less than the total amount
required to pay the liabilities of the Company and the Guarantors on their total

 

14

--------------------------------------------------------------------------------


 

existing debts and liabilities (including contingent liabilities) as they become
absolute and matured; (ii) assuming consummation of the issuance of the
Securities as contemplated by this Agreement, the Time of Sale Information and
the Offering Memorandum, the Company and the Guarantors are not incurring debts
or liabilities beyond their ability to pay as such debts and liabilities mature;
and (iii) the Company and the Guarantors are not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which their property would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which the
Company and the Guarantors are engaged.

 

(kk)                          No Restrictions on Subsidiaries.  Except as
provided in the Credit Documents, no Guarantor is currently prohibited, directly
or indirectly, under any agreement or other instrument to which it is a party or
is subject, from paying any dividends to the Company, from making any other
distribution on such Guarantor’s capital stock, from repaying to the Company any
loans or advances to such Guarantor from the Company or from transferring any of
such Guarantor’s properties or assets to the Company or any other Guarantor of
the Company, except for any such restrictions that will be permitted by the
Indenture.

 

(ll)                                  No Broker’s Fees.  None of the Company,
the Guarantors or any of their Subsidiaries is a party to any contract,
agreement or understanding with any person (other than this Agreement) that
would give rise to a valid claim against any of them or any Initial Purchaser
for a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Securities.

 

(mm)                  Rule 144A Eligibility.  The Securities are eligible for
resale pursuant to Rule 144A and on the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum,
the Time of Sale Information and the Offering Memorandum, as of its respective
date, contains or will contain all the information that, if requested by a
prospective purchaser of the Securities, would be required to be provided to
such prospective purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

 

(nn)                          No Integration.  None of the Company or any of its
Subsidiaries (as defined in Rule 501(b) of Regulation D) has, directly or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(oo)                          No General Solicitation or Directed Selling
Efforts.

 

(i)                                     None of the Company, the Guarantors or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any
directed selling efforts within the meaning of Regulation S under the Securities
Act (“Regulation S”), and all such persons have complied with

 

15

--------------------------------------------------------------------------------


 

the offering restrictions requirement of Regulation S.  Neither the Company nor
any of its affiliates has entered into, or will enter into, any contractual
arrangement with respect to the distribution of the Securities except for this
Agreement.

 

(pp)                          Securities Law Exemptions.  Assuming the accuracy
of the representations and warranties of the Initial Purchasers contained in
Section 1(b) (including Annex C hereto) and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or until such
time as Exchange Notes are issued pursuant to an effective registration
statement, to qualify the Indenture under the Trust Indenture Act.

 

(qq)                          No Stabilization.  Neither the Company nor any of
the Guarantors has taken, directly or indirectly, any action designed to or that
could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.

 

(rr)                                Margin Rules.  Neither the issuance, sale
and delivery of the Securities nor the application of the proceeds thereof by
the Company as described in each of the Time of Sale Information and the
Offering Memorandum will violate Regulation T, U or X of the Board of Governors
of the Federal Reserve System or any other regulation of such Board of
Governors.

 

(ss)                              Forward-Looking Statements.  No
forward-looking statement (as described in the Time of Sale Information and the
Offering Memorandum under the caption “Cautionary Note Regarding Forward-Looking
Statements”) contained in any of the Time of Sale Information or the Offering
Memorandum has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

(tt)                                Statistical and Market Data.  The
statistical and market-related data and forward-looking statements included in
the Offering Memorandum are based on or derived from sources that the Company
and the Guarantors believe to be reliable and accurate in all material respects
and represent their good faith estimates that are made on the basis of data
derived from such sources. The Company has obtained the written consent to the
use of such data from such sources to the extent required or as would be
required if the offering of the Securities was being registered pursuant to the
rules and regulations of the Commission.

 

(uu)                          Accounting Controls.  The Company and its
Subsidiaries maintain systems of internal accounting controls sufficient to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP, including, but not limited to internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company and the Guarantors are not aware of any
material weakness or significant deficiency in the Company’s internal controls
other than as described in each of the Time of Sale Information and the Offering
Memorandum.

 

16

--------------------------------------------------------------------------------


 

(vv)                          Compliance with Applicable Provisions of the
Sarbanes Oxley Act.

 

(i)                                     The Company and its Subsidiaries have
established and maintain and evaluate “disclosure controls and procedures” (as
such term is defined in Rules 13a-15 and 15d-14 under the Exchange Act) and
“internal control over financial reporting” (as such term is defined in
Rules 13a-15 and 15d-14 under the Exchange Act) that are in compliance with the
Sarbanes Oxley Act of 2002, as amended (together with the rules and regulations
promulgated in connection therewith, the “Sarbanes Oxley Act”); such disclosure
controls and procedures and internal control over financial reporting are
designed to ensure that material information relating to the Company and the
Subsidiaries is made known to the chief executive officer and chief financial
officer of the Company by others within the Company or any Subsidiary, and such
disclosure controls and procedures and internal control over financial reporting
are effective to perform the functions for which they were established; the
Company’s independent auditors and the audit committee of the board of directors
of the Company have been advised of: (A) any significant deficiencies in the
design or operation of internal control over financial reporting which could
adversely affect the Company’s ability to record, process, summarize, and report
financial data, and (B) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal control
over financial reporting; any material weaknesses in internal control over
financial reporting have been identified to the Company’s independent auditors
and audit committee of the board of directors of the Company; since the date of
the most recent evaluation of such disclosure controls and procedures and
internal control over financial reporting, there have been no significant
changes in internal control over financial reporting or in other factors that
could significantly affect internal control over financial reporting, including
any corrective actions with regard to significant deficiencies and material
weaknesses disclosed in the Time of Sale Information and the Offering
Memorandum.  The Company has provided or made available to the Initial
Purchasers or their counsel true and complete copies of all extant minutes or
draft minutes of meetings, or resolutions adopted by written consent, of the
board of directors of the Company and each Subsidiary and each committee of each
such board in the past three years, and all agendas for each such meeting for
which minutes or draft minutes do not exist.

 

(ii)                                  There is and has been no failure on the
part of the Company or its Subsidiaries or, to the knowledge of the Company, any
of the Company’s and its Subsidiaries’ directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes Oxley Act,
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

 

(ww)                      Regulation S.  The Company, the Guarantors and their
respective affiliates and all persons acting on their behalf (other than the
Initial Purchasers, as to whom the Company and the Guarantors make no such
representation) have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Securities outside the United States and, in connection therewith, the Time of
Sale Information and the Offering Memorandum contain or will contain the
disclosures required by Rule 902.  The Company is a “reporting issuer”, as
defined in Rule 902 under the Securities Act.

 

17

--------------------------------------------------------------------------------


 

(xx)                          Reserve Engineers.  Ryder Scott Company, L.P., a
reserve engineer that prepared reserve reports on estimated net proved oil and
natural gas reserves (i) held by the Company and its Subsidiaries and (ii) for
the Catarina Properties, in each case as of December 31, 2013, on a historical
basis, was, as of the date of preparation of such reserve reports, and is, as of
the date hereof, an independent petroleum engineer with respect to the Company.

 

(yy)                          Reserve Report Information.  The information
contained in the Preliminary Offering Memorandum and Offering Memorandum
regarding estimated proved reserves is based upon the reserve reports prepared
by Ryder Scott Company, L.P.  The information provided to Ryder Scott Company,
L.P. by the Company, including, without limitation, information as to:
production, costs of operation and development, current prices for production,
agreements relating to current and future operations and sales of production,
was true and correct in all material respects on the dates that such reports
were made. Such information was provided to Ryder Scott Company, L.P. in
accordance with all customary industry practices.

 

(zz)                            Reserve Reports.  The reserve reports prepared
by Ryder Scott Company, L.P. setting forth the estimated proved reserves
attributed to the oil and gas properties of the Company and its Subsidiaries
accurately reflect in all material respects the ownership interests of the
Company and its Subsidiaries in the properties therein (including, as
applicable, after giving pro forma effect to the Catarina Acquisition). Other
than normal production of reserves, intervening market commodity price
fluctuations, fluctuations in demand for such products, adverse weather
conditions, unavailability or increased costs of rigs, equipment, supplies or
personnel, the timing of third party operations and other facts, in each case in
the ordinary course of business, and except as disclosed in the Preliminary
Offering Memorandum and Offering Memorandum, the Company is not aware of any
facts or circumstances that would result in a material adverse change in the
aggregate net reserves, or the present value of future net cash flows therefrom,
as described in the Preliminary Offering Memorandum and Offering Memorandum and
the reserve reports; and estimates of such reserves and present values as
described in the Preliminary Offering Memorandum and Offering Memorandum and
reflected in the reserve reports comply in all material respects with the
applicable requirements of Regulation S-X and Subpart 1200 of Regulation S-K
under the Securities Act.

 

4.                                      Further Agreements of the Company and
the Guarantors.  The Company and each of the Guarantors jointly and severally
covenant and agree with each Initial Purchaser that:

 

(a)                                 Delivery of Copies.  The Company will
deliver, without charge, to the Initial Purchasers as many copies of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including all amendments and
supplements thereto) as the Representatives may reasonably request.

 

(b)                                 Offering Memorandum, Amendments or
Supplements.  Before finalizing the Time of Sale Information and the Offering
Memorandum or making or distributing any amendment or supplement to any of the
Time of Sale Information or the Offering Memorandum, the Company will furnish to
the Representatives and counsel for the Initial Purchasers a copy of the
proposed Time of Sale Information and Offering Memorandum or such amendment or
supplement for review, and will not distribute any such proposed Time of Sale
Information and Offering Memorandum, amendment or supplement to which the
Representatives reasonably object (unless the Issuers are advised by counsel
that they are required by law to so amend or supplement the Time of Sale
Information or Offering Memorandum).

 

18

--------------------------------------------------------------------------------


 

(c)                                  Additional Written Communications.  Before
making, preparing, using, authorizing, approving or referring to any Issuer
Written Communication, the Company will furnish to the Representatives and
counsel for the Initial Purchasers a copy of such written communication for
review and will not make, prepare, use, authorize, approve or refer to any such
written communication to which the Representatives reasonably object (unless the
Issuers are advised by counsel that they are required by law to so amend or
supplement the Time of Sale Information or Offering Memorandum).

 

(d)                                 Notice to the Representatives.  The Company
will advise the Representatives promptly, and confirm such advice in writing,
(i) of the issuance by any governmental or regulatory authority of any order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or the initiation or
threatening of any proceeding for that purpose; (ii) of the occurrence of any
event at any time prior to the completion of the initial offering of the
Securities as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Company or any of the Guarantors of
any notice with respect to any suspension of the qualification of the Securities
for offer and sale in any jurisdiction or the known initiation or threatening of
any proceeding for such purpose; and the Company and the Guarantors will use its
commercially reasonable efforts to prevent the issuance of any such order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or suspending any such
qualification of the Securities and, if any such order is issued, will use
commercially reasonable efforts to obtain as soon as possible the withdrawal
thereof.

 

(e)                                  Time of Sale Information.  If at any time
prior to the Closing Date (i) any event shall occur or condition shall exist as
a result of which any of the Time of Sale Information as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement any of the Time of Sale Information
to comply with law, the Company will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to any of the Time of Sale
Information as may be necessary so that the statements in any of the Time of
Sale Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with law.

 

(f)                                   Ongoing Compliance of the Offering
Memorandum.  If at any time prior to the completion of the initial offering of
the Securities (i) any event shall occur or condition shall exist as a result of
which the Offering Memorandum as then amended or supplemented would

 

19

--------------------------------------------------------------------------------


 

include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will immediately notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements to the Offering
Memorandum as may be necessary so that the statements in the Offering Memorandum
as so amended or supplemented will not, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, be misleading
or so that the Offering Memorandum will comply with law.

 

(g)                                  Blue Sky Compliance.  The Company will
qualify the Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions as the Representatives shall reasonably request and will
continue such qualifications in effect so long as required for the offering and
resale of the Securities; provided that neither the Company nor any of the
Guarantors shall be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.

 

(h)                                 Clear Market.  During the period from the
date hereof through and including the date that is 60 days after the date
hereof, the Company and each of the Guarantors will not, without the prior
written consent of RBC Capital Markets, LLC, except with respect to indebtedness
under the Credit Facility, the Notes, the Exchange Notes, the Guarantees and
notes and related guarantees issued pursuant to a registered exchange offer for
the Company’s 7.75% Senior Notes due 2021, directly or indirectly, offer to
sell, sell, contract to sell, grant any option to purchase, issue any instrument
convertible into or exchangeable for, or otherwise transfer or dispose of (or
enter into any transaction or devise that is designed to, or could be expected
to, result in the disposition in the future of) any debt securities of the
Company or any of its Subsidiaries and having a tenor of more than one year.

 

(i)                                     Use of Proceeds.  The Company will apply
the net proceeds from the sale of the Securities as described in each of the
Time of Sale Information and the Offering Memorandum under the heading “Use of
Proceeds.”

 

(j)                                    Supplying Information.  While the
Securities remain outstanding and are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, the Company and each of the
Guarantors will, during any period in which the Company is not subject to and in
compliance with Section 13 or 15(d) of the Exchange Act, furnish to holders of
the Securities and prospective purchasers of the Securities designated by such
holders, upon the request of such holders or such prospective purchasers, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

 

(k)                                 DTC.  The Company will assist the Initial
Purchasers in arranging for the Securities to be eligible for clearance and
settlement through The Depository Trust Company (“DTC”).

 

20

--------------------------------------------------------------------------------


 

(l)                                     No Resales by the Company.  The Company
will not, and will not permit any of its affiliates (as defined in Rule 144
under the Securities Act), for a period of one year after the Closing, to resell
any of the Securities that have been acquired by any of them, except for
Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.

 

(m)                             No Integration.  Neither the Company nor any of
its affiliates (as defined in Rule 501(b) of Regulation D) will, directly or
through any agent, sell, offer for sale, solicit offers to buy or otherwise
negotiate in respect of, any security (as defined in the Securities Act), and
has not taken any of the foregoing actions with respect to any security, that is
or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(n)                                 No General Solicitation or Directed Selling
Efforts.  None of the Company or any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) will (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts within the meaning of Regulation S,
and all such persons will comply with the offering restrictions requirement of
Regulation S.

 

(o)                                 No Stabilization.  None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

 

5.                                      Certain Agreements of the Initial
Purchasers.  Each Initial Purchaser hereby represents and agrees that it has not
and will not use, authorize use of, refer to, or participate in the planning for
use of, any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Securities other than (i) the Time of Sale
Information, the Preliminary Offering Memorandum and the Offering Memorandum,
(ii) a written communication that contains no “issuer information” (as defined
in Rule 433(h)(2) under the Securities Act) that was not included (including
through incorporation by reference) in the Time of Sale Information, the
Preliminary Offering Memorandum or the Offering Memorandum, (iii) any written
communication listed on Annex A or prepared pursuant to Section 4(c) above
(including any electronic road show presentation), (iv) any written
communication prepared by such Initial Purchaser and approved by the Company in
advance in writing or (v) any written communication that contains, or is derived
from, only the terms of the Securities and/or other information that was
included (including through incorporation by reference) in the Time of Sale
Information, the Preliminary Offering Memorandum or the Offering Memorandum.

 

6.                                      Conditions of Initial Purchasers’
Obligations.  The obligation of each Initial Purchaser to purchase Securities on
the Closing Date as provided herein is subject to the performance by the Company
and each of the Guarantors of their respective covenants and other obligations
hereunder and to the following additional conditions:

 

21

--------------------------------------------------------------------------------


 

(a)                                 Representations and Warranties.  The
representations and warranties of the Company and the Guarantors contained
herein shall be true and correct on the date hereof and on and as of the Closing
Date; and the statements of the Company, the Guarantors and their respective
officers made in any certificates delivered pursuant to this Agreement shall be
true and correct on and as of the Closing Date.

 

(b)                                 No Downgrade.  Subsequent to the earlier of
(A) the Time of Sale and (B) the execution and delivery of this Agreement,
(i) no downgrading shall have occurred in the rating accorded the Securities or
any other debt securities or preferred stock issued or guaranteed by the Company
or any of its Subsidiaries by any “nationally recognized statistical rating
organization,” as such term is defined by the Commission for purposes of
Rule 436(g)(2) under the Securities Act; and (ii) no such organization shall
have publicly announced that it has under surveillance or review, or has changed
its outlook with respect to, its rating of the Securities or of any other debt
securities or preferred stock issued or guaranteed by the Company or any of its
Subsidiaries (other than an announcement with positive implications of a
possible upgrading).

 

(c)                                  No Material Adverse Change.  No event or
condition of a type described in Section 3(e) hereof shall have occurred or
shall exist, which event or condition is not described in each of the Time of
Sale Information (excluding any amendment or supplement thereto after the date
hereof) and the Offering Memorandum (excluding any amendment or supplement
thereto after the date hereof) the effect of which in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

 

(d)                                 Officer’s Certificate. The Representatives
shall have received on and as of the Closing Date a certificate of the chief
executive officer and the chief financial officer of the Company and of an
executive officer of each Guarantor who has specific knowledge of the Company’s
or such Guarantor’s financial matters and is satisfactory to the Representatives
(i) confirming that such officer has carefully reviewed the Time of Sale
Information and the Offering Memorandum and, to the knowledge of such officer,
the representations set forth in Sections 3(a) and 3(b) hereof are true and
correct, (ii) confirming that the other representations and warranties of the
Company and the Guarantors in this Agreement are true and correct and that the
Company and the Guarantors have complied with all agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date and (iii) to the effect set forth in paragraph (b)  above.

 

(e)                                  Comfort Letters.  On the date of this
Agreement and on the Closing Date, BDO USA, LLP shall have furnished to the
Initial Purchasers, at the request of the Company, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representatives, containing statements
and information of the type customarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information contained in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.

 

22

--------------------------------------------------------------------------------


 

(f)                                   Opinion and 10b-5 Statement of Counsel for
the Company and the Guarantors.  Akin Gump Strauss Hauer & Feld LLP, counsel for
the Company and the Guarantors, shall have furnished to the Representatives, at
the request of the Company, their written opinion and 10b-5 statement, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representatives, to the effect set forth in Annex
D hereto.

 

(g)                                  Opinion and 10b-5 Statement of Counsel for
the Initial Purchasers.  The Representatives shall have received on and as of
the Closing Date an opinion and 10b-5 statement of Paul Hastings LLP, counsel
for the Initial Purchasers, with respect to such matters as the Representatives
may reasonably request, and such counsel shall have received such documents and
information as they may reasonably request to enable them to pass upon such
matters.

 

(h)                                 No Legal Impediment to Issuance.  No action
shall have been taken and no statute, rule, regulation or order shall have been
enacted, adopted or issued by any federal, state or foreign governmental or
regulatory authority that would, as of the Closing Date, prevent the issuance or
sale of the Notes or the issuance of the Guarantees; and no injunction or order
of any federal, state or foreign court shall have been issued that would, as of
the Closing Date, prevent the issuance or sale of the Notes or the issuance of
the Guarantees.

 

(i)                                     Good Standing.  The Representatives
shall have received on and as of the Closing Date satisfactory evidence of the
good standing of the Company and the Guarantors in their respective
jurisdictions of organization and their good standing in such other
jurisdictions where they do business or are qualified as the Representatives may
reasonably request prior to the Closing Date.

 

(j)                                    DTC.  The Securities shall be eligible
for clearance and settlement through DTC.

 

(k)                                 Indenture. The Issuers and the Trustee shall
have executed and delivered the Indenture in form and substance satisfactory to
the Initial Purchasers and the Initial Purchasers shall have received copies
thereof.

 

(l)                                     Escrow Agreement.  To the extent the
Acquisition does not close on the Closing Date, the Company, the Trustee and the
Escrow Agent shall have executed the Escrow Agreement, and Initial Purchasers
shall have received copies thereof, executed by the Company, the Trustee and the
Escrow Agent and such agreement shall be in full force and effect on and as of
the Closing Date.

 

(m)                             Registration Rights Agreement. The Issuers shall
have executed and delivered the Registration Rights Agreement in form and
substance satisfactory to the Initial Purchasers and the Initial Purchasers
shall have received executed counterparts thereof.

 

(n)                                 Ryder Scott Comfort Letter.  The
Representatives shall have received letters, dated, respectively, the date
hereof and the Closing Date, in form and substance reasonably satisfactory to
the Representatives, of Ryder Scott Company, L.P. confirming that, as of the
date of its reserve reports for the year ended December 31, 2013, it was an
independent reserve engineer for the Company, and that, as of the date of such
letter, no information had come to its attention that could reasonably have been
expected to cause it to withdraw its reserve reports.

 

23

--------------------------------------------------------------------------------


 

(o)                                 Additional Documents.  On or prior to the
Closing Date, the Company and the Guarantors shall have furnished to the
Representatives such further certificates and documents as the Representatives
may reasonably request prior to the Closing Date.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.                                      Indemnification and Contribution.

 

(a)                                 Indemnification of the Initial Purchasers. 
The Company and each of the Guarantors jointly and severally agree to indemnify
and hold harmless each Initial Purchaser, its selling agents, its affiliates,
directors and officers and each person, if any, who controls such Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, from and against any and all losses, claims, damages,
liabilities and expenses (including, without limitation, legal fees and other
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, any of the other
Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum (or any amendment or supplement thereto) or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the foregoing indemnity agreement
shall not apply to any loss, claim, damage, liability or expense to the extent,
but only to the extent, arising out of or based upon any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by such Initial
Purchaser through the Representatives expressly for use in the Preliminary
Offering Memorandum, the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto) and, subject to Section 7(c), to reimburse each Initial Purchaser and
each such affiliate, director, officer, employee or controlling person for any
and all expenses (including the fees and disbursements of counsel chosen by the
Representatives) as such expenses are reasonably incurred by such Initial
Purchaser or such affiliate, director, officer, employee or controlling person
in connection with investigating, defending, settling, compromising or paying
any such loss, claim, damage, liability, expense or action.

 

(b)                                 Indemnification of the Company and the
Guarantors.  Each Initial Purchaser agrees, severally and not jointly, to
indemnify and hold harmless the Company, each of the Guarantors, each of their
respective directors and officers and each person, if any, who controls the
Company or any of the Guarantors within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Initial Purchaser
furnished to the Company in writing by such Initial Purchaser through the
Representatives expressly for use in the Preliminary Offering Memorandum, any of
the other Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum (or any

 

24

--------------------------------------------------------------------------------


 

amendment or supplement thereto), it being understood and agreed that the only
such information consists of the information set forth under paragraphs 3, 9,
10, and 11 under the heading “Plan of Distribution” in the Preliminary Offering
Memorandum and the Offering Memorandum.

 

(c)                                  Notice and Procedures.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any person in respect of
which indemnification may be sought pursuant to either paragraph (a) or
(b) above, such person (the “Indemnified Person”) shall promptly notify the
person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under this Section 7
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 7.  If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 7
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm for any Initial Purchaser, its affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by the Representatives, and any such separate firm for the Company, the
Guarantors, their respective directors and officers and any control persons of
the Company and the Guarantors shall be designated in writing by the Company. 
The Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person entitled to indemnification hereunder from and
against any loss or liability by reason of such settlement or judgment. 
Notwithstanding the foregoing sentence, if at any time an Indemnified Person
shall have requested that an Indemnifying Person reimburse the Indemnified
Person for fees and expenses of counsel as contemplated by this paragraph, the
Indemnifying Person shall be liable for any settlement of any proceeding subject

 

25

--------------------------------------------------------------------------------


 

to indemnification hereunder effected without its written consent if (i) such
settlement is entered into more than 60 days after receipt by the Indemnifying
Person of such request and (ii) the Indemnifying Person shall not have
reimbursed the Indemnified Person in accordance with such request or contested
such reimbursement in good faith prior to the date of such settlement.  No
Indemnifying Person shall, without the written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Person,
unless such settlement (x) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

(d)                                 Contribution.  If the indemnification
provided for in paragraphs (a) and (b) above is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each Indemnifying Person under such
paragraph, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages, liabilities or expenses (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company and
the Guarantors on the one hand and the Initial Purchasers on the other from the
offering of the Securities or (ii) if the allocation provided by clause (i) is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) but also the relative
fault of the Company and the Guarantors on the one hand and the Initial
Purchasers on the other in connection with the statements or omissions that
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations.  The relative benefits received by
the Company and the Guarantors on the one hand and the Initial Purchasers on the
other shall be deemed to be in the same respective proportions as the net
proceeds (before deducting expenses) received by the Company from the sale of
the Securities and the total discounts and commissions received by the Initial
Purchasers in connection therewith, as provided in this Agreement, bear to the
aggregate offering price of the Securities.  The relative fault of the Company
and the Guarantors on the one hand and the Initial Purchasers on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or any Guarantor
or by the Initial Purchasers and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

 

(e)                                  Limitation on Liability.  The Company, the
Guarantors and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above.  The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages,
liabilities or expenses referred to in paragraph (d) above shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
incurred by such Indemnified Person in connection with any such action or
claim.  Notwithstanding the provisions of this Section 7, in no event shall an
Initial Purchaser be required to contribute any amount in excess of the amount
by which the total discounts and

 

26

--------------------------------------------------------------------------------


 

commissions received by such Initial Purchaser with respect to the offering of
the Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

 

(f)                                   Non-Exclusive Remedies.  The remedies
provided for in this Section 7 are not exclusive and shall not limit any rights
or remedies that may otherwise be available to any Indemnified Person at law or
in equity.

 

8.                                      Termination.  This Agreement may be
terminated in the absolute discretion of the Representatives, by notice to the
Company, if after the execution and delivery of this Agreement and on or prior
to the Closing Date (i) (x) trading in any securities of the Company shall be
suspended by the Commission or by the New York Stock Exchange, or (y) other than
as specified in (x), trading in securities generally on either the Nasdaq Stock
Market or the New York Stock Exchange shall have been suspended or materially
limited; (ii) a general moratorium on commercial banking activities shall have
been declared by either federal or New York State authorities or a material
disruption in commercial banking or securities settlement or clearance services
in the United States shall have occurred; (iii) there is an outbreak or
escalation of hostilities or national or international calamity or crisis in any
case involving the United States, on or after the date of this Agreement, or if
there has been a declaration by the United States of a national emergency or war
or other national or international calamity or crisis (economic, political,
financial or otherwise) which affects the U.S. and international financial
markets, that, in the judgment of the Representatives, is material and adverse
and makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum; or
(iv) there shall have been such a material adverse change in general economic,
political or financial conditions or the effect (or potential effect if the
financial markets in the United States have not yet opened) of substantial
change of international conditions on the financial markets in the United States
shall be such that, in the judgment of the Representatives, makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

 

9.                                      Defaulting Initial Purchaser.  (a)  If,
on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement.  If, within 36 hours after any such default
by any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange
for the purchase of such Securities, then the Company shall be entitled to a
further period of 36 hours within which to procure other persons satisfactory to
the non-defaulting Initial Purchasers to purchase such Securities on such
terms.  If other persons become obligated or agree to purchase the Securities of
a defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full

 

27

--------------------------------------------------------------------------------


 

business days in order to effect any changes that in the opinion of counsel for
the Company or counsel for the Initial Purchasers may be necessary in the Time
of Sale Information, the Offering Memorandum or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to the Time of Sale Information or the Offering Memorandum that
effects any such changes.  As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section 9, purchases Securities that a defaulting Initial Purchaser agreed
but failed to purchase.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased does not exceed 10% of the aggregate principal amount of all
the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

 

(c)                                  If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased exceeds 10% of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers.  Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 10 hereof (except for any such expenses of a defaulting Initial
Purchaser) and except that the provisions of Section 7 hereof shall not
terminate and shall remain in effect.

 

(d)                                 Nothing contained herein shall relieve a
defaulting Initial Purchaser of any liability it may have to the Company, the
Guarantors or any non-defaulting Initial Purchaser for damages caused by its
default.

 

10.                               Payment of Expenses.  (a)  Whether or not the
transactions contemplated by this Agreement are consummated or this Agreement is
terminated, the Company and each of the Guarantors jointly and severally agree
to pay or cause to be paid all costs and expenses incident to the performance of
their respective obligations hereunder, including without limitation, (i) the
costs incident to the authorization, issuance, sale, preparation and delivery of
the Securities and any taxes payable in that connection; (ii) the costs incident
to the preparation and printing of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including any amendment or supplement thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the fees and expenses of the Company’s and the
Guarantors’ counsel (including local and special counsel) and independent
accountants; (v) the fees and

 

28

--------------------------------------------------------------------------------


 

expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the laws of
such jurisdictions as the Representatives may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
(ix) all expenses incurred by the Company in connection with any “road show”
presentation to potential investors including, without limitation, expenses
associated with the preparation or dissemination of any electronic road show
presentation, expenses associated with production of road show slides and
graphics, and, with the prior written approval of the Company, fees and expenses
of any consultants engaged in connection with the road show presentations, and
travel and lodging expenses of the representatives and officers of the Company
and any such consultants; and (x) one-half the cost of any airplane used in
connection with the “road show.”  It is understood, however, that except as
provided in Section 10(b), Section 7 and Section 9(c), the Initial Purchasers
will pay all of their costs and expenses, including fees and disbursements of
their counsel, transfer taxes payable on resale of any of the Securities by
them, any expenses connected with any offers they may make and one-half the cost
of any airplane used in connection with the “road show.”

 

(b)                                 If this Agreement shall be terminated by the
Initial Purchasers, or any of them, pursuant to Section 8(i)(x) or because of
any failure or refusal on the part of the Company to comply with the terms or to
fulfill any of the conditions of this Agreement, or if for any reason the
Company shall be unable to perform its obligations under this Agreement, the
Company and each of the Guarantors, jointly and severally, will reimburse the
Initial Purchasers or such Initial Purchasers as have so terminated this
Agreement with respect to themselves, severally, for all out-of-pocket expenses
(including the fees and disbursements of their counsel) reasonably incurred by
such Initial Purchasers in connection with this Agreement or the offering
contemplated hereunder.

 

11.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and any directors, officers or
controlling persons referred to in Section 7 hereof, and the selling agents and
affiliates of each Initial Purchaser referred to in Section 7 hereof.  Nothing
in this Agreement is intended or shall be construed to give any other person any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained herein.  No purchaser of Securities from any Initial
Purchaser shall be deemed to be a successor merely by reason of such purchase.

 

12.                               Survival.  The respective indemnities, rights
of contribution, representations, warranties and agreements of the Company, the
Guarantors and the Initial Purchasers contained in this Agreement or made by or
on behalf of the Company, the Guarantors or the Initial Purchasers pursuant to
this Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Securities and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of the Company, the Guarantors or the Initial Purchasers.

 

29

--------------------------------------------------------------------------------


 

13.                               Certain Defined Terms.  For purposes of this
Agreement, (a) except where otherwise expressly provided, the term “affiliate”
has the meaning set forth in Rule 405 under the Securities Act; (b) the term
“business day” means any day other than a day on which banks are permitted or
required to be closed in New York City; and (c) the term “written communication”
has the meaning set forth in Rule 405 under the Securities Act.

 

14.                               Miscellaneous.  (a)  Authority of the
Representatives.  Any action by the Initial Purchasers hereunder may be taken by
the Representatives on behalf of the Initial Purchasers, and any such action
taken by the Representatives shall be binding upon the Initial Purchasers.

 

(b)                                 Partial Unenforceability.  The invalidity or
unenforceability of any section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other section, paragraph or
provision hereof.  If any section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

(c)                                  Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted and confirmed by any standard form of
telecommunication.  Notices to the Initial Purchasers shall be given to the
Representatives c/o RBC Capital Markets, LLC, 200 Vesey Street, 12th Floor, New
York, New York 10281 (fax: 212-618-2210); Attention:  High Yield Capital
Markets.  Notices to the Company and the Guarantors shall be given to them at
1111 Bagby Street, Suite 1800, Houston, Texas 77002 (fax: (713) 783-5323);
Attention:  Michael Long, Chief Financial Officer.

 

(d)                                 Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

 

(e)                                  Submission to Jurisdiction; Waiver of Jury
Trial.  No proceeding related to this Agreement or the transactions contemplated
hereby may be commenced, prosecuted or continued in any court other than the
courts of the State of New York located in the City and County of New York or in
the United States District Court for the Southern District of New York, which
courts shall have jurisdiction over the adjudication of such matters, and the
Issuers hereby consent to the jurisdiction of such courts and personal service
with respect thereto.  The Issuers hereby waive all right to trial by jury in
any proceeding (whether based upon contract, tort or otherwise) in any way
arising out of or relating to this Agreement.  The Issuers agree that a final
judgment in any such proceeding brought in any such court shall be conclusive
and binding upon the Issuers and may be enforced in any other courts in the
jurisdiction of which the Issuers are or may be subject, by suit upon such
judgment.

 

(f)                                   Counterparts.  This Agreement may be
signed in counterparts (which may include counterparts delivered by any standard
form of telecommunication), each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

30

--------------------------------------------------------------------------------


 

(g)                                  Amendments or Waivers.  No amendment or
waiver of any provision of this Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.

 

(h)                                 Headings.  The headings herein are included
for convenience of reference only and are not intended to be part of, or to
affect the meaning or interpretation of, this Agreement.

 

31

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

SANCHEZ ENERGY CORPORATION, as issuer

 

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

 

Name:

Antonio R. Sanchez, III

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

SEP HOLDINGS III, LLC, as Guarantor

 

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

 

Name:

Antonio R. Sanchez, III

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

SN COTULLA ASSETS, LLC, as Guarantor

 

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

 

Name:

Antonio R. Sanchez, III

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

SN MARQUIS LLC, as Guarantor

 

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

 

Name:

Antonio R. Sanchez, III

 

 

Title:

President and Chief Executive Officer

 

 

 

SN OPERATING, LLC, as Guarantor

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

 

Name: Antonio R. Sanchez, III

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

SN TMS, LLC, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

 

Name:

Antonio R. Sanchez, III

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

SN CATARINA, LLC, as Guarantor

 

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

 

Name:

Antonio R. Sanchez, III

 

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

The foregoing Purchase Agreement is

 

hereby confirmed and accepted as of the

 

date first written above.

 

 

 

RBC CAPITAL MARKETS, LLC

 

 

 

For itself and on behalf of the several

 

Initial Purchasers listed in Schedule 1

 

hereto.

 

 

 

By:

/s/ Christopher Sands

 

 

Name:

Christopher Sands

 

 

Title:

Director

 

 

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

For itself and on behalf of the several

 

Initial Purchasers listed in Schedule 1

 

hereto.

 

 

 

By:

/s/ Max Lipkind

 

 

Name:

Max Lipkind

 

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Initial Purchaser

 

Principal Amount

 

 

 

 

 

RBC Capital Markets, LLC

 

$

399,500,000

 

Credit Suisse Securities (USA) LLC

 

238,000,000

 

Capital One Securities, Inc.

 

63,750,000

 

SunTrust Robinson Humphrey, Inc.

 

63,750,000

 

BBVA Securities Inc.

 

25,500,000

 

BB&T Capital Markets, a division of BB&T Securities, LLC

 

8,500,000

 

BMO Capital Markets Corp.

 

8,500,000

 

Credit Agricole Securities (USA) Inc.

 

8,500,000

 

IBERIA Capital Partners L.L.C.

 

8,500,000

 

ING Financial Markets LLC

 

8,500,000

 

Mitsubishi UFJ Securities (USA), Inc.

 

8,500,000

 

SG Americas Securities, LLC

 

8,500,000

 

Total

 

$

850,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Guarantors

 

Guarantor

 

Jurisdiction of Organization

SEP Holdings III, LLC

 

Delaware

SN Cotulla Assets, LLC

 

Texas

SN Catarina, LLC

 

Delaware

SN Marquis LLC

 

Delaware

SN Operating, LLC

 

Texas

SN TMS, LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Time of Sale Information

 

1.                                      Term sheet containing the terms of the
securities, substantially in the form of Annex B.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Form of Pricing Term Sheet

 

See attached.

 

--------------------------------------------------------------------------------


 

Form of Pricing Term Sheet

 

PRICING SUPPLEMENT

STRICTLY CONFIDENTIAL

 

[g150262ks09i001.jpg]

 

June 13, 2014

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated June 11, 2014 (the “Preliminary Offering
Memorandum”) of Sanchez Energy Corporation.  The information in this Pricing
Supplement supplements the Preliminary Offering Memorandum and supersedes the
information in the Preliminary Offering Memorandum to the extent inconsistent
with the information in the Preliminary Offering Memorandum. Capitalized terms
used in this Pricing Supplement but not defined have the meanings given them in
the Preliminary Offering Memorandum.

 

The Notes and related guarantees have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”), and are being offered only to
qualified institutional buyers pursuant to Rule 144A under the Securities Act
and outside the United States to non-U.S. persons in accordance with Regulation
S under the Securities Act.

 

Terms Applicable to the 6.125% Senior Notes due 2023 (the “Notes”)

 

 

 

Issuer:

 

Sanchez Energy Corporation

 

 

 

Aggregate Principal Amount:

 

$850 million(1)

 

 

 

Gross Proceeds:

 

$850 million

 

 

 

Title of Securities:

 

6.125% Senior Notes due 2023

 

 

 

Final Maturity Date:

 

January 15, 2023

 

 

 

Issue Price:

 

100.0%, plus accrued interest from June 27, 2014

 

 

 

Coupon:

 

6.125%

 

 

 

Spread to Benchmark Treasury:

 

+367 basis points

 

 

 

Benchmark Treasury:

 

UST 1.625% due November 15, 2022

 

 

 

Interest Payment Dates:

 

January 15 and July 15, commencing January 15, 2015

 

 

 

Record Dates:

 

January 1 and July 1

 

--------------------------------------------------------------------------------

(1)  The aggregate principal amount of the Notes was increased from $700 million
to $850 million.  Under the terms of the Company’s newly amended and restated
$1.5 billion revolving credit facility which is expected to be entered into in
connection with the Catarina acquisition, it is expected that the borrowing base
will be reduced from $550 million to $437.5 million as a result of the closing
of this offering, and the elected commitment is expected to be $425 million.

 

--------------------------------------------------------------------------------


 

This Pricing Supplement is qualified in its entirety by reference to
the Preliminary Offering Memorandum dated June 11, 2014

 

Ratings:

 

Moody’s: B3 S&P: B-

 

 

 

 

 

A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time, and each rating should be
evaluated independently of any other rating.

 

 

 

Optional Redemption:

 

On and after July 15, 2018, in whole or in part, at the redemption prices set
forth below (expressed as a percentage of principal amount of the Notes to be
redeemed), plus accrued and unpaid interest, if any, to the applicable
redemption date, if redeemed during the twelve-month period beginning on July 15
of the years indicated below:

 

 

 

 

 

Date

 

Price

 

 

 

 

2018

 

103.063

%

 

 

 

2019

 

101.531

%

 

 

 

2020 and thereafter

 

100.000

%

 

 

 

 

Make-Whole Redemption:

 

Prior to July 15, 2018, in whole or in part, at a redemption price equal to 100%
of the principal amount of the Notes redeemed plus the Make Whole Premium and
accrued and unpaid interest to the redemption date, as described in the
Preliminary Offering Memorandum.

 

 

 

Equity Clawback:

 

Prior to July 15, 2017, up to 35% of the original principal amount of the Notes
at a redemption price equal to 106.125% of the aggregate principal amount
thereof, plus accrued and unpaid interest thereon, if any, to the applicable
redemption date.

 

 

 

Change of Control:

 

Offer to purchase at 101% of principal, plus accrued and unpaid interest to the
date of purchase.

 

 

 

Joint Book-Running Managers:

 

RBC Capital Markets, LLC

Credit Suisse Securities (USA) LLC

 

 

 

Senior Co-Managers:

 

Capital One Securities, Inc.

SunTrust Robinson Humphrey, Inc.

 

 

 

Co-Managers:

 

BBVA Securities Inc.

BB&T Capital Markets, a division of BB&T Securities, LLC

BMO Capital Markets Corp.

Credit Agricole Securities (USA) Inc.

IBERIA Capital Partners L.L.C.

ING Financial Markets LLC

Mitsubishi UFJ Securities (USA), Inc.

SG Americas Securities, LLC

 

 

 

Trade Date:

 

June 13, 2014

 

 

 

Settlement Date:

 

June 27 , 2014 (T+10)

 

--------------------------------------------------------------------------------


 

 

 

We expect delivery of the Notes will be made against payment therefor on or
about June 27, 2014, which is the tenth business day following the date of the
pricing of the Notes. Under Rule 15c6-1 of the Exchange Act, trades in the
secondary market generally are required to settle in three business days unless
the parties to that trade expressly agree otherwise. Accordingly, purchasers who
wish to trade the Notes on the date of pricing of the Notes or during the next
succeeding seven business days will be required, by virtue of the fact that the
Notes initially will settle in T+10, to specify an alternative settlement cycle
at the time of any such trade to prevent failed settlement and should consult
their own advisers.

 

 

 

 

Denominations:

 

$ 2,000 and integral multiples of $1,000 in excess thereof

 

 

 

Distribution:

 

144A/Regulation S, with registration rights as set forth in the Preliminary
Offering Memorandum.

 

 

 

 

CUSIPS and ISIN Numbers:

 

144A Notes:
CUSIP: 79970Y AC9
ISIN: US79970YAC93

Reg S Notes:
CUSIP: U7967P AC1
ISIN: USU7967PAC15

 

 

 

Use of Proceeds:

 

The aggregate principal amount of the Notes offered hereby has increased from
$700 million to $850 million. The Company intends to use the net proceeds from
the Notes as set forth under the caption “Use of Proceeds” in the Preliminary
Offering Memorandum.

 

 

 

Common Stock Offering:

 

On June 12, 2014, the Company priced its public offering of 5 million shares of
its common stock at a price per share to the public of $35.25. The underwriters
have an option to purchase an additional 750,000 shares of common stock from the
selling stockholders. The Company expects that the net proceeds from the common
stock offering will be approximately $167.5 million after deducting underwriting
discounts and commissions and estimated offering expenses.  We will not receive
any proceeds with respect to the shares of our common stock to be sold by the
selling stockholders.  The offering is expected to settle and close on June 18,
2014, subject to customary closing conditions.

 

 

 

Pro Forma Interest Expense and Net Income:

 

If the proceeds from the sale of $567 million of the Notes had been used to fund
the purchase price of the Catarina acquisition, pro forma interest expense for
the three months ended March 31, 2014 and 2013 and the year ended December 31,
2013 would have been $23,118,000, $21,426,000 and $90,672,000 respectively and
net income

 

--------------------------------------------------------------------------------


 

 

 

would have been $20,575,000, $(848,000) and $57,899,000 respectively.

 

Additional Changes to the Preliminary Offering Memorandum:

 

The sentence in the section “Recent Developments — Catarina Acquisition”
beginning on page 3 of the Preliminary Offering Memorandum, which reads “On a
pro forma basis for the twelve months ended March 31, 2014, our revenue and
Adjusted EBITDA were $882 million and $625 million, respectively, before giving
effect to our realized commodity hedging transactions.” is hereby restated as
follows:

 

“On a pro forma basis for the twelve months ended March 31, 2014, our revenue
and Adjusted EBITDA were $882 million and $625 million, respectively.”

 

The sentence in the section “Recent Developments — Liquidity Update” beginning
on page 4 of the Preliminary Offering Memorandum and the sentence in the section
“Common Stock Offering” beginning on page 10 of the Preliminary Offering
Memorandum, which each read “We intend to use the net proceeds of our common
stock offering to fund the Catarina acquisition (together with the net proceeds
of this offering) and for general corporate purposes, including working capital
and to repay borrowings under our credit facility.” are hearby restated as
follows:

 

“We intend to use the net proceeds of our common stock offering to fund the
Catarina acquisition (together with the net proceeds of this offering).”

 

Footnote (3) to the summary financial data table in the Section “Summary
Historical and Pro Forma Financial Data” beginning on page 18 of the Preliminary
Offering Memorandum, which reads “Weighted average shares excluded from the
calculation of the denominator for pro forma diluted earnings per common share
as these shares were anti-dilutive were (i) 465,000 shares of weighted average
restricted stock and 17,059,845 shares of common stock resulting from an assumed
conversion of our Series A Convertible Preferred Stock and Series B Convertible
Preferred Stock for the twelve months ended March 31, 2014; (ii) 1,115,834
shares of weighted average restricted stock and 15,764,879 shares of common
stock resulting from an assumed conversion of our Series A Convertible Preferred
Stock and Series B Convertible Preferred Stock for the three months ended
March 31, 2014; (iii) 579,019 shares of weighted average restricted stock and
17,059,845 shares of common stock resulting from an assumed conversion of our
Series B Convertible Preferred Stock for the three months ended March 31, 2013;
and, (iv) 757,963 shares of weighted average restricted stock and 17,059,845
shares of common stock resulting from an assumed conversion of our Series A
Convertible Preferred Stock and Series B Convertible Preferred Stock for the
year ended December 31, 2013.” is hereby restated as follows:

 

“Weighted average shares excluded from the calculation of the denominator for
pro forma diluted earnings per common share as these shares were anti-dilutive
were (i) 456,000 shares of weighted average restricted stock and 17,059,845
shares of common stock resulting from an assumed conversion of our Series A
Convertible Preferred Stock and Series B Convertible Preferred Stock for the
twelve months ended March 31, 2014; (ii) 1,115,834 shares of weighted average
restricted stock and 15,764,879 shares of common stock resulting from an assumed
conversion of our Series A Convertible Preferred Stock and Series B Convertible
Preferred Stock for the three months ended March 31, 2014; (iii) 579,079 shares
of weighted average restricted stock and 17,491,500 shares of common stock
resulting from an assumed conversion of our Series B Convertible Preferred Stock
for the three months ended March 31, 2013; and, (iv) 757,963 shares of weighted
average restricted stock and 17,491,500 shares of common stock resulting from an
assumed conversion of our Series A Convertible Preferred Stock and Series B
Convertible Preferred Stock for the year ended December 31, 2013.”

 

--------------------------------------------------------------------------------


 

This Pricing Supplement is qualified in its entirety by reference to
the Preliminary Offering Memorandum dated June 11, 2014

 

The table presenting a reconciliation of historical net income (loss) to EBITDA
and Adjusted EBITDA on page 21 of the Preliminary Offering Memorandum is
restated as set forth in Annex I hereto.

 

The table in the section “Summary Reserve, Production and Operating Data”
beginning on page 22 of the Preliminary Offering Memorandum is restated as set
forth in Annex II.

 

The “Capitalization” section beginning on page 36 of the Preliminary Offering
Memorandum is restated as set forth in Annex III.

 

--------------------------------------------------------------------------------

 

All information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.

 

To ensure compliance with Treasury Department Circular 230, investors are hereby
notified that: (A) any discussion of United States federal tax issues in this
summary is not intended or written to be used, and cannot be used, by investors
for the purpose of avoiding penalties that may be imposed on investors under the
United States Internal Revenue Code; (B) such discussion is written in
connection with the promotion or marketing of the transactions or matters
addressed herein; and (C) investors should seek advice based on their particular
circumstances from an independent tax advisor.

 

This material is strictly confidential and is for your information only and is
not intended to be used by anyone other than you.  This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the Notes. This Pricing
Supplement supplements the description of the Notes and the offering in the
Preliminary Offering Memorandum and does not purport to be complete.  Please
refer to the Preliminary Offering Memorandum for a more complete description.

 

This communication is not intended to be a confirmation as required under
Rule 10b-10 of the Securities Exchange Act of 1934, as amended.  A formal
confirmation will be delivered to you separately.  This communication shall not
constitute an offer to sell or a solicitation of an offer to buy, nor shall
there be any sale of the Notes in any state or jurisdiction in which such offer,
solicitation or sale would be unlawful.  The Notes will be offered and sold to
qualified institutional buyers in the United States in reliance on Rule 144A
under the Securities Act, and to persons in offshore transactions in reliance on
Regulation S under the Securities Act, and this communication is only being
distributed to such Persons.  The Notes have not been registered under the
Securities Act or any state securities laws, and may not be offered or sold in
the United States or to, or for the account or benefit of, U.S. persons absent
registration or an applicable exemption from the registration requirement.

 

Any disclaimers or other notices that may appear below the text of this legend
are not applicable to this Pricing Supplement and should be disregarded.  Such
disclaimers or other notices may have been automatically generated as a result
of this Pricing Supplement being sent via, or posted on, Bloomberg email or
another electronic communication system.

 

--------------------------------------------------------------------------------


 

Annex I

 

 

 

Historical

 

 

 

Three Months
Ended
March 31,

 

Year Ended December 31,

 

 

 

2014

 

2013

 

2013

 

2012

 

2011

 

 

 

(in thousands)

 

Net income (loss)

 

$

3,445

 

$

(74

)

$

26,898

 

$

(16,295

)

$

1,968

 

Plus:

 

 

 

 

 

 

 

 

 

 

 

Interest expense

 

13,272

 

1,084

 

30,934

 

99

 

—

 

Depreciation, depletion, amortization and accretion

 

61,251

 

13,373

 

134,845

 

15,922

 

4,252

 

Income tax expense

 

1,865

 

—

 

3,986

 

—

 

—

 

Less:

 

 

 

 

 

 

 

 

 

 

 

Interest income

 

(12

)

(21

)

(190

)

(74

)

(1

)

 

 

 

 

 

 

 

 

 

 

 

 

EBITDA

 

79,821

 

14,362

 

196,473

 

(348

)

6,219

 

Plus:

 

 

 

 

 

 

 

 

 

 

 

Net losses on commodity derivatives

 

9,117

 

3,628

 

16,938

 

742

 

480

 

Net settlements on commodity derivatives

 

(2,680

)

(296

)

(5,787

)

2,749

 

—

 

Premiums paid on commodity derivative contracts

 

—

 

(450

)

(2,838

)

(3,059

)

—

 

Stock-based compensation

 

9,935

 

3,134

 

17,751

 

25,542

 

—

 

Acquisition costs included in general and administrative

 

—

 

617

 

4,129

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjusted EBITDA

 

$

96,193

 

$

20,995

 

$

226,666

 

$

25,626

 

$

6,699

 

 

--------------------------------------------------------------------------------


 

Annex II

 

 

 

Pro Forma(1)

 

 

 

 

 

Twelve Months

 

 

 

 

 

Ended

 

Historical

 

 

 

March 31,

 

Year Ended December 31,

 

 

 

2014

 

2013

 

2012

 

2011

 

Production:

 

 

 

 

 

 

 

 

 

Oil (mbo)

 

6,557.2

 

2,908.6

 

417.9

 

145.9

 

Natural gas liquids (mbbl)

 

4,644.2

 

455.0

 

0.7

 

0.5

 

Natural gas (mmcf)

 

28,754.9

 

3,048.5

 

301.2

 

164.1

 

Net production volumes:

 

 

 

 

 

 

 

 

 

Total oil equivalent (mboe)

 

15,994.0

 

3,871.6

 

468.8

 

173.7

 

Average daily production (boe/d)

 

43,819.0

 

10,607.1

 

1,280.8

 

475.9

 

Average Sales Price(2):

 

 

 

 

 

 

 

 

 

Oil ($ per bo)

 

$

95.93

 

$

99.82

 

$

101.40

 

$

95.31

 

Natural gas liquids ($ per bbl)

 

$

30.74

 

$

28.60

 

$

23.26

 

$

47.62

 

Natural gas ($ per mcf)

 

$

3.82

 

$

3.64

 

$

2.54

 

$

3.59

 

Oil equivalent ($ per boe)

 

$

55.13

 

$

81.21

 

$

92.07

 

$

83.57

 

Average unit costs per boe:

 

 

 

 

 

 

 

 

 

Oil and natural gas production expenses

 

$

10.92

 

$

9.21

 

$

7.26

 

$

9.37

 

Production and ad valorem taxes

 

$

2.52

 

$

4.47

 

$

4.53

 

$

4.78

 

General and administrative(3)

 

$

2.19

 

$

7.80

 

$

24.95

 

$

30.91

 

Depreciation, depletion, amortization and accretion

 

$

23.82

 

$

34.82

 

$

33.96

 

$

24.47

 

 

--------------------------------------------------------------------------------

(1)         Pro Forma only for the Cotulla, Wycross and Catarina acquisitions.

(2)         Excludes the impact of derivative instruments.

(3)         For the years ended December 31, 2013 and December 31, 2012, general
and administrative excludes non-cash stock-based compensation expense of
approximately $17,751 ($4.58 per boe) and $25,542 ($54.49 per boe),
respectively. We did not have any stock-based compensation expense for the year
ended December 31, 2011.

 

--------------------------------------------------------------------------------


 

Annex III

 

The following table presents a summary of our cash and cash equivalents and
capitalization as of March 31, 2014:

 

(1) on an actual basis;

 

(2) on a pro forma basis to give effect to the Catarina acquisition (including
approximately $567 million in borrowings incurred under our credit facility to
pay a related deposit and the payment of the purchase price and expenses);

 

(3) on an as adjusted basis to also give effect to the issuance and sale of the
notes offered hereby, and the application of a portion of the net proceeds
thereof to pay the purchase price of the Catarina acquisition and expenses; and

 

(4) on an as further adjusted basis to also give effect to the issuance and sale
of 5 million shares of common stock in the common stock offering.

 

The following table should be read together with ‘‘Use of Proceeds,’’
‘‘Unaudited Pro Forma Combined Financial Information,’’ ‘‘Summary Historical and
Pro Forma Financial Data,’’ ‘‘Description of Certain Other Indebtedness’’ and
the financial statements and notes related thereto that appear elsewhere in or
incorporated by reference into this offering memorandum.

 

 

 

Historical

 

Pro Forma(1)

 

As Adjusted for
this Offering

 

As Further
Adjusted for
the Comon
Stock Offering

 

 

 

(in thousands)

 

Cash and investments

 

$

110,847

 

$

101,722

 

$

365,247

 

$

532,776

 

 

 

 

 

 

 

 

 

 

 

Long Term Debt

 

 

 

 

 

 

 

 

 

Credit facility(2)

 

—

 

$

567,000

 

$

—

 

$

—

 

Existing Senior Notes

 

593,484

 

593,484

 

593,484

 

593,484

 

Notes

 

—

 

—

 

850,000

 

850,000

 

 

 

 

 

 

 

 

 

 

 

Total long term debt

 

$

593,484

 

$

1,160,484

 

$

1,443,484

 

$

1,443,484

 

 

 

 

 

 

 

 

 

 

 

Stockholders’ equity(4)

 

 

 

 

 

 

 

 

 

Series A convertible preferred stock

 

$

21

 

$

21

 

$

21

 

$

21

 

Series B convertible preferred stock

 

37

 

37

 

37

 

37

 

Common stock

 

520

 

520

 

520

 

570

 

Additional paid-in capital

 

890,905

 

890,905

 

890,905

 

1,058,384

 

Accumulated deficit

 

(25,086

)

(25,086

)

(25,086

)

(25,086

)

 

 

 

 

 

 

 

 

 

 

Total stockholders’ equity

 

$

866,397

 

$

866,397

 

$

866,397

 

$

1,033,926

 

 

 

 

 

 

 

 

 

 

 

Total capitalization

 

$

1,459,881

 

$

2,026,881

 

$

2,309,881

 

$

2,447,410

 

 

--------------------------------------------------------------------------------

(1)         Assumes the Catarina acquisition is fully funded with borrowings
under the credit facility and that this offering and the notes offering are not
consummated.

(2)         Includes borrowings in May 2014 for the $51.1 million deposit under
the Purchase and Sale Agreement with respect to the Catarina acquisition.

(3)         Does not give effect to the exchange of 166,025 shares of Series A
Preferred Stock for 418,715 shares of our common stock and 210,820 shares of
Series B Preferred Stock for 533,980 shares of our common stock on June 2, 2014
and June 3, 2014.

 

--------------------------------------------------------------------------------


 

ANNEX C

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a)                                 Each Initial Purchaser acknowledges that the
Securities have not been registered under the Securities Act and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons except pursuant to an exemption from, or in transactions not
subject to, the registration requirements of the Securities Act.

 

(b)                                 Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

(i)                                     Such Initial Purchaser has not offered
and sold the Securities, and will not offer and sell the Securities, (A) as part
of their distribution at any time and (B) otherwise until 40 days after the
later of the commencement of the offering of the Securities and the Closing
Date, only in accordance with Regulation S under the Securities Act (“Regulation
S”) or Rule 144A or any other available exemption from registration under the
Securities Act.

 

(ii)                                  None of such Initial Purchaser or any of
its affiliates or any other person acting on its or their behalf has engaged or
will engage in any directed selling efforts with respect to the Securities, and
all such persons have complied and will comply with the offering restrictions
requirement of Regulation S.

 

(iii)                               At or prior to the confirmation of sale of
any Securities sold in reliance on Regulation S, such Initial Purchaser will
have sent to each distributor, dealer or other person receiving a selling
concession, fee or other remuneration that purchases Securities from it during
the distribution compliance period a confirmation or notice to substantially the
following effect:

 

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act.  Terms used above have the meanings given to them by
Regulation S.

 

(iv)                              Such Initial Purchaser has not and will not
enter into any contractual arrangement with any distributor with respect to the
distribution of the Securities, except with its affiliates or with the prior
written consent of the Company.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

(c)                                  Each Initial Purchaser acknowledges that no
action has been or will be taken by the Company that would permit a public
offering of the Securities, or possession or distribution of any of the
Preliminary Offering Memorandum, the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

 

--------------------------------------------------------------------------------